
	
		I
		111th CONGRESS
		1st Session
		H. R. 3399
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Tiberi) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  consolidation of life insurance companies with other
		  companies.
	
	
		1.Consolidation of life
			 insurance companies with other companies permitted
			(a)In
			 generalSection 1504(b) of the Internal Revenue Code of 1986
			 (defining includible corporation) is amended by striking paragraph (2) and by
			 redesignating paragraphs (3) through (8) as paragraphs (2) through (7),
			 respectively.
			(b)Conforming
			 amendments
				(1)Section 1503 of
			 the Internal Revenue Code of 1986 is amended by striking subsection (c)
			 (relating to special rule for application of certain losses against income of
			 insurance companies taxed under section 801) and by redesignating subsections
			 (d), (e), and (f) as subsections (c), (d), and (e), respectively.
				(2)Section 1504 of
			 such Code is amended by striking subsection (c) and by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
				(3)Section
			 243(b)(2)(A) of such Code is amended by striking sections 1504(b)(2),
			 1504(b)(4), and 1504(c) and inserting section
			 1504(b)(3).
				(4)Section
			 805(a)(4)(E) of such Code is amended by striking 1504(b)(3) and
			 inserting 1504(b)(2).
				(5)Section 818(e)(1)
			 of such Code is amended to read as follows:
					
						(1)Items of
				companies other than insurance companiesIf an affiliated group
				includes members which are and which are not taxed under section 801, all items
				of the members of such group which are not taxed under section 801 shall not be
				taken into account in determining the amount of the tentative LICTI of members
				of such group which are taxed under section
				801.
						.
				(6)Section
			 832(b)(5)(D)(ii)(II) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(7)Section
			 864(e)(5)(A) of such Code is amended by striking paragraph (4)
			 and inserting paragraph (3).
				(8)Section
			 936(i)(5)(A) of such Code is amended by striking section 1504(b)(3) or
			 (4) and inserting section 1504(b)(2) or (3).
				(9)Section
			 952(c)(1)(B)(vii)(II) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(10)Section 953(d)(3)
			 of such Code is amended by striking 1503(d) and inserting
			 1503(c).
				(11)Section
			 954(h)(4)(F)(ii) of such Code is amended by striking 1504(b)(3)
			 and inserting 1504(b)(2).
				(12)Section
			 6166(b)(10)(B)(ii)(V) of such Code is amended by striking
			 1504(b)(3) and inserting 1504(b)(2).
				(c)Effective
			 dateThe amendments made by this section shall apply to—
				(1)in the case of an
			 affiliated group with respect to which an election is in effect under section
			 1504(c)(2) of the Internal Revenue Code of 1986 (as in effect before the date
			 of the enactment of this Act) for the first taxable year ending on or after the
			 date of the enactment of this Act, taxable years beginning after such date,
			 and
				(2)in the case of an
			 affiliated group the common parent of which elects (at such time and in such
			 manner as the Secretary may provide) to have the amendments made by this
			 section apply to any taxable year beginning after the date of the enactment of
			 this Act (and not described in paragraph (3)), such taxable year and all
			 subsequent taxable years, and
				(3)in any other case,
			 taxable years beginning after the date which is 3 years after the date of the
			 enactment of this Act.
				2.Phase-in of
			 application of certain losses against income of insurance companies
			(a)Phase-In
				(1)In
			 generalIn the case of the first taxable year of an affiliated
			 group to which the amendments made by section 1 apply and each of the 5
			 succeeding taxable years, if—
					(A)an affiliated
			 group includes 1 or more domestic insurance companies subject to tax under
			 section 801 of the Internal Revenue Code of 1986, and
					(B)the consolidated
			 taxable income of the members of the group not taxed under such section 801
			 results in a consolidated net operating loss for such taxable year,
					then, under
			 regulations prescribed by the Secretary of the Treasury or his delegate, the
			 amount of such loss which cannot be absorbed in the applicable carryback
			 periods against the taxable income of such members not taxed under such section
			 801 shall be taken into account in determining the consolidated taxable income
			 of the affiliated group for such taxable year to the extent of the applicable
			 percentage of such loss or the applicable percentage of the taxable income of
			 the members taxed under such section 801, whichever is less. The unused portion
			 of such loss shall be available as a carryover, subject to the same limitations
			 (but determined based on the applicable percentage with respect to the year to
			 which carried and applicable to the sum of the loss for the carryover year and
			 the loss (or losses) carried over to such year), in applicable carryover
			 years.(2)Applicable
			 percentageFor purposes of paragraph (1), the applicable
			 percentage shall be determined in accordance with the following table:
					
						
							
								In the case of:The applicable
								
								 percentage
					 is:
								
							
							
								The first
					 taxable year40
								
								The second
					 taxable year50
								
								The third
					 taxable year60
								
								The fourth
					 taxable year70
								
								The fifth
					 taxable year80
								
								The sixth
					 taxable year90.
								
							
						
					
				(b)No carryback
			 before effective dateTo the
			 extent that a consolidated net operating loss is allowed or increased by reason
			 of this section or the amendments made by this Act, such loss (or increase in
			 such loss, as the case may be) may not be carried back to any taxable year
			 before the first taxable year of the affiliated group to which the amendments
			 made by section 1 apply.
			(c)Nontermination
			 of groupNo affiliated group shall terminate solely as a result
			 of this section or the amendments made by this Act.
			(d)Subsidiary stock
			 basis adjustmentsA member corporation’s basis in the stock of a
			 subsidiary corporation shall be adjusted upon consolidation to reflect the
			 preconsolidation income, gain, deduction, loss, distributions, and other
			 relevant amounts during a period when such corporations were members of an
			 affiliated group (determined without regard to section 1504(b)(2) of the
			 Internal Revenue Code of 1986 as in effect on the day before the date of
			 enactment of this Act) but were not included in a consolidated return of such
			 group by operation of section 1504(c)(2)(A) of such Code (as in effect on the
			 day before the date of the enactment of this Act).
			(e)Waiver of 5-Year
			 waiting periodAn automatic waiver from the 5-year waiting period
			 for reconsolidation provided in section 1504(a)(3) of the Internal Revenue Code
			 of 1986 shall be granted to any corporation which was previously an includible
			 corporation but was subsequently deemed a nonincludible corporation as a result
			 of becoming a subsidiary of a corporation which was not an includible
			 corporation solely by operation of section 1504(c)(2) of such Code (as in
			 effect on the day before the date of enactment of this Act), subject to such
			 conditions as the Secretary may prescribe.
			
